ACCEPTED
                                                                                                    01-14-00648-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               2/3/2015 10:54:42 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                             CLERK



                      No. 01-14-00648-CV 	  
                                               	  	                           FILED IN
                                                                         1st COURT OF APPEALS
              In the First Court of Appeals                                  HOUSTON, TEXAS
                                                                         2/3/2015 10:54:42 PM
                     Houston, Texas 	                                   CHRISTOPHER A. PRINE
      HOWARD WAKEFIELD III and BARRETT                                           Clerk

               WAKEFIELD , Appellants,	  
                            v.
   SAM AYERS AND CLAUDIA AYERS, Appellees.
On Appeal from the County Civil Court at Law No. 4 Harris
                      County, Texas
                Cause No. 1007580-002 	  
                                               	  	  
          REQUEST FOR EXTENSION TO FILE
        APPELANT "Howard Wakefield III" BRIEF	  
                                               	  	  
            TO	  THE	  HONORABLE	  FIRST	  COURT	  OF	  APPEALS:	  
 Pursuant	  to	  TEX.	  R.	  APP.	  P.	  10.5(b)	  and	  38.6(d),	  Appellees,	  
     SAM	  AYERS	  AND	  CLAUDIA	  AYERS,	  respecMully	  request	  
addiQonal	  Qme	  to	  ﬁle	  their	  Appellees’	  Brief	  in	  response	  to	  
                      the	  Brief	  of	  Appellant,	  Introduc)on	  
1.	  Appellants	  are	  BarreW	  Wakeﬁeld	  and	  Howard	  Wakeﬁeld	  
                                         III.	  Appellees	  
                          are	  Sam	  Ayers	  and	  Claudia	  Ayers.	  
       2.	  Appellant	  Howard	  Wakeﬁeld	  seeks	  an	  extension	  
      to	  ﬁle	  his	  Appellants’	  Brief	  in	  response	  to	  the	  Brief	  of	  
                                             Appellees	  
                                  Sam	  and	  Claudia	  Ayers	  
3.	  This	  is	  Appellants’	  request	  for	  an	  extension	  of	  Qme	  to	  ﬁle	  
                             their	  Appellants’	  Brief.	  

                                         Grounds	  for	  Mo)on	  
   Currently	  I	  am	  right	  in	  the	  middle	  of	  Chapter	  11	  reorganizaQon	  with	  ThinAir	  
Wireless	  Inc.	  and	  due	  to	  all	  of	  the	  happenings	  with	  this	  case,	  an	  extension	  would	  
help	  also	  facilitate	  for	  me	  to	  potenQally	  have	  the	  resources	  to	  hire	  an	  aWorney	  to	  
  represent	  me	  in	  this	  parQcular	  case.	  	  Recently	  I	  did	  have	  a	  legal	  opinion	  leWer	  
    completed	  which	  I	  am	  aWaching	  that	  will	  be	  part	  of	  the	  brief	  if	  indeed	  an	  
extension	  is	  hopefully	  granted.	  	  AddiQonally,	  I	  just	  received	  the	  Appellees	  brief	  
                    and	  would	  like	  the	  opportunity	  to	  respond	  to	  it	  as	  well.	  
                                                               	  	  
                                      Respectfully submitted, 	  
                                                               	  	  
                    By: Howard Wakefield,
   appellant represented pro se (currently) February 2, 2015